UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian St. Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:09/30 Date of reporting period:09/30/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Annual Report September 30, 2010 Fund Adviser: Pekin Singer Strauss Asset Management 21 S. Clark Street, Suite 3325 Chicago, IL 60603 Toll Free (800) 470-1029 www.appleseedfund.com October 15, 2010 Dear Appleseed Shareholder: The September quarter ended with the S&P 500 Index up 11.3%; however, within the quarter, the market was unusually volatile with the Index up 6.9% in July, down 4.8% in August, and up 9.6% in September.These sharp almost bipolar mood swings reflect investor sentiment changes from optimism to near despair and a return to optimism.The magnitude of the market’s recent volatility has been seen only a handful of times since the late 1930s.For the nine months through September 30, 2010, the stock market as measured by the S&P 500 increased 3.9%.At the same time, the bond market strengthened considerably reflecting investor risk aversion. Investor nervousness, always present to one degree or another, is especially pervasive in the current stock market environment; also present is apathy.Following a decade when the stock market declined 20%, many investors have turned their back on equities, preferring instead to sit on the sidelines.Equity mutual fund money flows have been modestly negative for the past three years, and, despite woefully low prospective yields in the current bond market, money flows into bond mutual funds have been very strong (up over $600 billion since the beginning of 2009).With money market funds earning virtually nothing, risk-averse cash flow oriented investors have turned to short and intermediate-term bonds to generate at least some return.As a result, for the common stocks of all but the largest companies, the equities market has become less liquid. Because transaction costs have become relatively nominal, computer-driven day-traders have, in part, filled the void left by long-term investors.Responding in exaggerated fashion to the slightest hint of favorable or unfavorable news, and ignoring the intrinsic value of the underlying companies, short-term traders increasingly dominate the daily fluctuation of the financial markets. While on the surface volatility is disconcerting, we view it as an opportunity to acquire investments at favorable prices, as momentum-driven traders toss their temporarily tainted holdings into the market.Our ability to capitalize on volatility is due in large part to the fact that our investors trust in our ability to discern the difference between a company facing a speed-bump and one facing a permanent road-block.This trust is a luxury that much of Wall Street is not afforded; without this luxury, we would not be able to effectively execute our investment strategy.To suggest that we are grateful for this trust, is an understatement—without it, we would not be able to generate the kind of out-performance that we have achieved since the Fund’s inception. Given the weak recovery thus far and increasingly stretched valuations, we remain in a heavily defensive position.This year, during up months, the Appleseed Fund gained less than the market.At the same time, during down months, Appleseed declined by less than the market.The net result is that Appleseed generated returns slightly lower than the market over the past twelve months. However, our focus continues to be on long-term returns; through the end of our fiscal year on September 30th, our long-term performance exceeds the returns of the S&P 500 Index by more than 10% per year since the Fund’s inception. www.appleseedfund.com(800) 470-1029 The gross expense ratio of the Fund is 2.09%, and the net expense ratio after contractual fee waivers is 1.31%. The advisor has contracted with the Fund to waive fees to maintain a 1.24% expense ratio for shareholders of the Fund (excluding indirect expenses) through January 2011. The Fund’s past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1–800–470–1029. The equities which have been the most significant contributors to the Fund’s returns over the past year have been PetSmart (PETM), PDI Inc. (PDII), and Novartis (NVS).These companies have performed well, generating significantly increasing revenues and improving intrinsic value due to the leadership of highly capable management teams.The Fund’s gold bullion trusts have also been important contributors to performance this year.The most significant detractors to performance have been K-Sea Transportation (KSP) and Nokia (NOK).In the case of K-Sea, a barge company that transports petrochemical products up and down the Atlantic Coast, we invested too early in a turnaround that required a stronger economy and additional capital.The company remains undervalued today, and we continue to hold on to our position.In the case of Nokia, we misjudged the ability of Nokia to compete in the high-end segment of the smart phone market.Due to what we view as a permanent impairment of the Nokia’s intrinsic value, we recently sold our position. As the market has rallied strongly over the past several months, we sold our positions in Avon Products (AVP), Merck (MRK), and Teradata (TDC) after their stock prices appreciated to our estimate of intrinsic value.All three of these companies had more than doubled from our original cost basis.The Fund’s newest equity holding is Washington Post (WPO), a well-run and strongly positioned company which has been plagued by weak advertising spending in its media properties and regulatory uncertainty in its Kaplan higher education division. Because our recent selling has been more aggressive than our buying as the market has rallied, our cash position has increased to 18% of the Appleseed Fund’s portfolio by mid-October.At the same time, our research staff is working hard to identify undervalued, sustainable companies that have the opportunity to appreciate by 50% or more.We are looking, researching, and waiting for Mr. Market to present us with opportunities to invest with a reasonable margin of safety.Given the stretched valuations in the current market, we are in no rush. www.appleseedfund.com(800) 470-1029 Heading for Stagflation We continue to pursue the bifurcated investment strategy we have discussed in previous shareholder letters.This reflects our view that policy makers are caught between a rock (a soft economy) and a hard place (accelerating commodity inflation). On the one hand, coming out of the 18-month recession that ended in June of 2009, economic growth has been disappointingly tepid.GDP has been growing at less than one-half the rate it has grown (on average) following previous post-WWII recessions.As a consequence, both the Administration and the Federal Reserve have made no secret of their concern that the big risk facing the economy today is another business downturn accompanied by asset deflation.Both have stated repeatedly that they stand ready to implement further measures to counter deflationary pressures.Nonetheless, in light of the apparent fragility of current business activity and the debt-laden state of the economy, there is concern that GDP could turn down almost as easily as it could continue to muddle along, growing at its current rate of 1.5% to 2.0% (annually). On the other hand, the government’s continuing efforts to strengthen the economy and to prevent asset price deflation erodes the value of the dollar.Put simply, a prolonged period of cheap money and very large foreign trade deficits is driving down the value of the dollar.Furthermore, as U.S. borrowing levels continue to increase, foreign central banks, along with investors, are increasingly looking for ways to diversify their dollar holdings.Hence the increasing interest in gold. While cheap money is a real risk to savers and investors, we expect money to remain cheap for the foreseeable future.First, cheap money limits the Federal Government’s interest expense tab (and also that of the too-big-to-fail banks and under-water homeowners, both of which would be in even deeper trouble with higher interest rates).Between now and the end of 2012, the U.S. Government has to refinance roughly $2 trillion of existing debt.Projected budget deficits over the next 27 months, will add another $2.7 trillion to the debt that will require financing.In total, then, the U.S. government will have to finance or refinance a total of approximately $4.7 trillion of debt before 12/31/12.Should interest rates increase—for example, if the interest rate for Five-Year U.S. Treasury Notes increases from 1.11% presently to 3.11%the annual effective interest cost increase for the Federal Government will be roughly $272 billion higher than currently projected; this amount is approximately two-thirds the size of the military budget and almost three times what the entire U.S. Department of Education will spend this year. Rather than lower interest rates or a devalued currency, what our economy needs is less debt.Widespread mortgage modifications with principal reductions would go a long way towards healing our economy, but the balance sheets of our country’s insolvent yet too-big-to-fail banks could not withstand the stress.When a mortgage modification occurs, the bank which holds the mortgage loan has to write down the value accordingly. Unfortunately, policy makers on both sides of the aisle seem reluctant to provide solutions that might be detrimental to the too-big-to-fail banks.Instead, the Federal Reserve has volunteered to stimulate the economy with a monetary solution.The Federal Reserve refers to its monetary solution as quantitative easing, but in plainer terms it is the electronic printing of money. At a 5% per year inflation rate, the value of a dollar (and a dollar of debt) is halved in 14 years and at a 10% per year rate, it is halved in seven years. www.appleseedfund.com(800) 470-1029 Not surprisingly, what this adds up to is an unusual amount of uncertainty as to what the future holds.Given this backdrop, we have tried to position the Appleseed portfolio to protect the principal value of your capital in the event of both scenarioseconomic weakness and accelerating commodity inflation.Slow growth accompanied by inflation is referred to as “stagflation”.We continue to hold and seek securities of companies that should fare reasonably well in such an environment.We also seek to buy those securities where we view the downside risk as limited and the upside return as significant. Too-Big-to-Fail Banking Screen Since we sold our Citigroup position in the Fall of 2007 at $44 per share, we have avoided owning any of the banks considered “too-big-to-fail”.We sold Citigroup due to its disclosure of billions of dollars in off-balance-sheet liabilities which were kept hidden from both investors and bank regulators.As the credit crisis continues to unfold, it has become clear to us that the too-big-to-fail banks in their current state threaten markets, retirees, homeowners, and taxpayers.We believe the solution to this problem must go beyond increased regulation; the health of our nation’s economy cannot improve materially until real structural reforms are put in place.While we wait for this to happen, we will be screening out the too-big-to-fail banks from inclusion in the Appleseed portfolio. As in the past, we thank you for your support and trust in our ability to manage your Appleseed Fund investment.We endeavor to merit your continued support and trust. Sincerely, www.appleseedfund.com(800) 470-1029 The Fund's past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-470-1029. At the end of the Fund’s reporting period on September 30, 2010, PDI Inc. (PDII) represented 3.0%, K-Sea Transportation (KSP) represented 2.7%, Washington Post (WPO) represented 2.5%, Novartis (NVS) represented 5.1%, and PetSmart (PETM) represented 2.0% of the portfolio, respectively. The S&P 500 Index is a widely recognized unmanaged index of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. The Index returns do not reflect the deduction of expenses, which have been deducted from the Fund’s returns. The Index return assumes reinvestment of all distributions and does not reflect the deduction of taxes and fees. Individuals cannot invest directly in the Index, however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing. The Fund's prospectus contains this and other information about the Fund, and should be read carefully before investing. You may obtain a current copy of the Fund's prospectus by calling 1-800-470-1029. Distributed by Unified Financial Securities, Inc., 2960 North Meridian Street, Suite 300, Indianapolis, IN 46208 (Member FINRA). www.appleseedfund.com(800) 470-1029 Investment Results - (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-470-1029. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **Since inception returns are reported as average annual rates. *** The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.The Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.Individuals cannot invest directly in this Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, member FINRA. www.appleseedfund.com(800) 470-1029 Investments Results – continued (Unaudited) The chart above assumes an initial investment of $10,000 made on December 8, 2006 (commencement of Fund operations) and held through September 30, 2010. The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted.For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-800-470-1029.The Fund’s investment objectives, risks, charges and expenses should be considered carefully before investing.The prospectus contains this and other important information about the investment company and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. www.appleseedfund.com(800) 470-1029 Fund Holdings – (Unaudited) 1As a percentage of net assets. The Appleseed Fund invests primarily in a portfolio of equity securities of companies that are undervalued in the opinion of the Fund’s Adviser, Pekin Singer Strauss Asset Management.The investment objective of the Appleseed Fund is long-term capital appreciation. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for six months from April 1, 2010 to September 30, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During The Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses shown are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.The second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.If incurred, the short-term redemption fee imposed by the Fund would increase your expenses. Appleseed Fund Beginning Account Value April 1, 2010 Ending Account Value September 30, 2010 Expenses Paid During the Period April 1, 2010 - September 30, 2010* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value overthe period, multiplied by 183/365 (to reflect the partial year period). Appleseed Fund Schedule of Investments September 30, 2010 Common Stocks - 64.08% Shares Value Consumer Discretionary - 3.79% Gaiam, Inc. - Class A $ PetSmart, Inc. Consumer Staples - 6.77% Coca-Cola Company/The Female Health Company/The John B. Sanfilippo & Son, Inc. (a) Education - 2.46% Washington Post Company/The - Class B Energy - 4.67% Noble Corp. (a) Financials - 13.14% AllianceBernstein Holding LP (d) Annaly Capital Management, Inc. (b) PICO Holdings, Inc. (a) Willis Group Holdings PLC Health Care Services - 5.10% Albany Molecular Research, Inc. (a) PDI, Inc. (a) Industrials - 2.72% K-Sea Transportation Partners LP (d) Materials - 4.46% Sealed Air Corp. Pharmaceuticals - 20.97% Johnson & Johnson Novartis AG (c) Pfizer, Inc. TOTAL COMMON STOCKS (Cost $75,952,211) See accompanying notes which are an integral part of these financial statements. Appleseed Fund Schedule of Investments - continued September 30, 2010 Gold Trusts - 17.61% Shares Value Central Gold Trust (a) (h) $ ETFS Gold Trust (a) (e) iShares COMEX Gold Trust (a) (e) Sprott Physical Gold Trust (a) (f) (h) SPDR Gold Trust (a) (e) TOTAL GOLD TRUSTS (Cost $18,254,143) Principal Certificates of Deposit - 1.20% Amount Value Self-Help Federal Credit Union, 1.01%, 11/18/2010 $ Self-Help Federal Credit Union, 1.01%, 11/18/2010 Shorebank Pacific, 0.50%, 10/13/2010 Shorebank Pacific, 0.16%, 11/04/2010 University Bank, 0.49%, 10/07/2010 TOTAL CERTIFICATES OF DEPOSIT (Cost $1,502,700) Money Market Securities - 16.45% Shares Value Federated Government Obligations Fund - Institutional Shares, 0.06% (g) TOTAL MONEY MARKET SECURITIES (Cost $20,674,513) TOTAL INVESTMENTS (Cost $116,383,567) - 99.34% $ Other assets less liablities - 0.66% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing (b) Real Estate Investment Trust (c) American Depositary Receipt (d) Limited Partnership (e) Exchange-Traded Fund (f) Closed-End Mutual Fund (g) Variable Rate Security; the money market rate shown represents the rate at September 30, 2010. (h) Passive Foreign Investment Company See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statement of Assets and Liabilities September 30, 2010 Assets Investments in securities, at fair value (cost $116,383,567) $ Receivable for investments sold Dividends receivable Receivable for fund shares purchased Prepaid expenses Interest receivable Total assets Liabilities Payable for Fund shares redeemed Payable to Adviser (a) Payable for investments purchased Payable to administrator, fund accountant, and transfer agent Payable to custodian Payable to trustees and officers Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain (loss) from investment transactions Net unrealized appreciation (depreciation) on investments Net Assets $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share ($12.45 * 98%) (b) $ (a) See Note 4 in the Notes to the Financial Statements (b) The Fund charges a 2.00% redemption fee on shares redeemed within 90 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statement of Operations For the fiscal year ended September 30, 2010 Investment Income Dividend income (net of withholding tax $48,796) $ Interest Income Total Investment Income Expenses Investment Adviser fee (a) Administration expenses Transfer agent expenses Fund accounting expenses Registration expenses Legal expenses Printing expenses Custodian expenses Auditing expenses Trustee expenses CCO expenses 24f-2 expense Insurance expense Pricing expenses Miscellaneous expenses Total Expenses Less: Fees waived & expenses reimbursed by Adviser (a) ) Net operating expenses Net Investment Income (Loss) Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a)See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statements of Changes In Net Assets Year Ended Period Ended Year Ended September 30, 2010 September 30, 2009 (a) November 30, 2008 Operations Net investment income (loss) $ $ $ Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities ) Net increase (decrease) in net assets resulting from operations ) Distributions From net investment income ) ) ) From net realized gains ) - ) Total distributions ) ) ) Capital Share Transactions Proceeds from Fund shares sold Proceeds from redemption fees collected (b) Reinvestment of distributions Amount paid for Fund shares redeemed ) ) ) Net increase (decrease) in net assets resulting from capital share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions Shares repurchased ) ) ) Net increase (decrease) from capital share transactions (a)The Fund's Board of Trustees elected to change its fiscal year end from November 30 to September 30. The information presented is from December 1, 2008 through September 30, 2009. (b)The Fund charges a 2% redemption fee on shares redeemed within 90 calendars days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Financial Highlights (For a share outstanding during each period) Year ended Period ended Year ended Period ended September 30, 2010 September 30, 2009 (a) November 30, 2008 November 30, 2007 (b) Selected Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) (c) (c) (c) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions to shareholders: From net investment income ) From net realized gain ) - - (d) - Total distributions ) Paid in capital from redemption fees - (e) - (e) Net asset value, end of period $ Total Return (f) % % (g) )% )% (g) Ratios and Supplemental Data: Net assets, end of period (000) $ Ratio of expenses to average net assets (l) % % (h)(k) % % (h) Ratio of expenses to average net assets before reimbursement & federal income taxes (l) % % (h) % % (h)(i) Ratio of net investment income (loss) to average net assets (l) % % (h) % % (h) Ratio of net investment income (loss) to average net assets before reimbursement & federal income taxes (l) % % (h) % )% (h)(j) Portfolio turnover rate % (a)The Fund's Board of Trustees elected to change its fiscal year end from November 30 to September 30. The information presented is from December 1, 2008 through September 30, 2009. (b)For the period December 8, 2006 (the date the Fund commenced operations) through November 30, 2007. (c)Net investment income per share is based on average shares outstanding during the period. (d)Net realized gain distributed amounted to less than $0.005 per share. (e)Redemption fees resulted in less that $0.005 per share. (f)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (g)Not annualized. (h)Annualized. (i)The expense ratio before reimbursements includes income taxes of .09% which was voluntarily reimbursed by the Adviser and Fund Administrator. (j)The net investment income (loss) ratio includes income tax expense of (.09)% which was voluntarily reimbursed by the Adviser and Fund Administrator. (k)Effective April 1, 2009, the Adviser has contractually agreed to cap the Fund's expenses at 1.24%.Prior to April 1, 2009, the Fund's expense cap was 0.90%. (l)These ratios exclude the impact of expenses of the underlying security holdings as represented in the Schedule of Investments. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Notes to the Financial Statements September 30, 2010 NOTE 1.ORGANIZATION The Appleseed Fund (the “Fund”) was organized as a non-diversified series of the Unified Series Trust (the “Trust”) on September 11, 2006. The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”). The Trust Agreement permits the Board of Trustees of the Trust (the “Board”) to issue an unlimited number of shares of beneficial interest of separate series. The Fund is one of a series of funds currently authorized by the Board.The Fund commenced operations on December 8, 2006. The Fund’s investment Adviser is Pekin Singer Strauss Asset Management, Inc. (the “Adviser”).The investment objective of the Fund is to provide long-term capital appreciation. Non-Diversification Risk– The Fund is non-diversified, which means it may invest a greater percentage of its assets in a fewer number of stocks as compared to other mutual funds that are more broadly diversified.As a result, the Fund’s share price may be more volatile than the share price of some other mutual funds, and the poor performance of an individual stock in the Fund’s portfolio may have a significant negative impact on the Fund’s performance. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a “regulated investment company” (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the fiscal year ended September 30, 2010, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations.During the year, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years prior to 2006. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board). Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Dividend income from Real Estate Investment Trusts (REITS) and distributions from Limited Partnerships is recognized on the ex-date.The calendar year end classification of distributions received from REITS during the fiscal year are reported subsequent to year end; accordingly, the Fund estimates the character of REIT distributions based on the most recent information available.Income or loss from Limited Partnerships is reclassified in the components of net assets upon receipt of K-1’s.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Redemption Fees – The Fund charges a 2.00% redemption fee for shares redeemed with 90 days.These fees are deducted from the redemption proceeds otherwise payable to the shareholder.The Fund will retain the fee charged as an increase in paid-in capital and such fees become part of the Fund’s daily NAV calculation. Appleseed Fund Notes to the Financial Statements - continued September 30, 2010 NOTE 2. SIGNIFICANT ACCOUNTING POLICIES - continued Dividends and Distributions – The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on at least an annual basis. The Fund intends to distribute its net realized long-term capital gains and its net realized short-term capital gains at least once a year. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset value per share of the Fund.For the year ended September 30, 2010, the Fund made the following reclassifications to increase (decrease) the components of net assets: Paid in Capital Accumulated Undistributed Net Investment Income Accumulated Net Realized Gain on Investments Appleseed Fund $ $ ) $ NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Generally Accepted Accounting Principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique).Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Appleseed Fund Notes to the Financial Statements - continued September 30, 2010 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued Equity securities, including common stock, exchange-traded funds, American Depositary Receipts, limited partnerships, real estate investment trusts, gold trusts, and closed-end funds are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security.Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the fund.These securities will be categorized as Level 1 securities. Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), including certificates of deposit, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. Appleseed Fund Notes to the Financial Statements - continued September 30, 2010 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
